DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 June 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-5, 7, 10 and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, at line 20, the claim recites the limitation “the inlet opening”.  There is insufficient antecedent basis for this limitation in the claims.  There is antecedent basis for “the input opening”.  
Further as to clam 1, at line 23, the claim recites the limitation “the outlet opening”.  There is insufficient antecedent basis for this limitation in the claim.  There is antecedent basis for “the output opening”.  
As to claim 5, the claim recites the limitation of a stack of electrochemical cells each comprising an anode, a cathode and an electrolyte; however, claim 1, upon which claim 5 is dependent already introduces these same limitations.  Therefore, it is unclear as to if the limitations of claim 5 intend to refer back to the limitations of claim 1 or to new and separate limitations.  However, for the purpose of Examination the former has been interpreted.  
As to claim 10, the claim is dependent on cancelled claim 9.  Therefore, it is unclear as to specifically what limitations are intended to be claimed.  For the purpose of Examination it has been interpreted to depend on claim 1.  
Further as to claim 10, the claim recites the limitation “the interior space”.  There is insufficient antecedent basis for this limitation in the claim.  
As to claim 15, the claim recites the limitation of stacks of electrochemical cells each comprising a first electrode, a second electrode and a membrane; however, claim 1, upon which claim 5 is dependent already introduces limitations that correspond to these limitations, a stack, an anode, a cathode and an electrolyte.  Therefore, it is unclear as to if the limitations of claim 5 intend to further limit the limitations of claim 1 or to new and separate limitations.  However, for the purpose of Examination the former has been interpreted.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 depends from cancelled claim 9.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-5, 7 and 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Foreign Patent Document No. WO 2010/126984 to Bahar (Bahar) (which incorporates by reference US Patent Application No. 12/66,416, Published as US 2010/0132386) in view of US Patent Application Publication No. 2010/0266923 to McElroy et al. (McElroy) further in view of US Patent Application Publication No. 2002/0114984 to Edlund et al. (Edlund).
As to claims 1 and 3, Bahar teaches an electrochemical system comprising an electrochemical compressor connected to an electrical energy source and through which a working fluid that includes a component, hydrogen, that primarily acts as an electrochemically active component flows and comprising an inlet, an outlet, one or more electrochemical cells, each electrochemical cell comprising an anode connected to the electrical energy source, a cathode connected to the electrical energy source and an electrolyte disposed between and in intimate electrical contact with the cathode and the anode to pass the working fluid, wherein the working fluid at a first pressure is pumped through the electrolyte by an electrical potential across the anode and cathode to produce a working fluid at a second pressure that is at a higher pressure than said first pressure.  Bahar further teaches that the system comprises an (Abstract; Page 2, Line 17 to Page 3, Line 30).  However, Bahar fails to teach that the system further comprises a sealed rigid vessel in which the electrochemical compressor is housed.
However, McElroy also discusses an electrochemical hydrogen pump (13) as part of a circulation loop and teaches that the electrochemical cells comprising at least one membrane comprise seals that are subject to leakage issues and teaches that this can be mitigated by the provision of a second seal member forming a leakage collection plenum (105), thus an at least partially rigid sealed vessel, wherein the leakage collects in this vessel and is plumbed via a conduit (43) and returned to the circulation loop (Paragraphs 0047 and 0078-0080; Figures 1A and 4).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Bahar with the provision of a sealed rigid vessel in which the electrochemical compressor is housed, as in McElroy, in order to allow for the collection and reuse of leaked hydrogen from the electrochemical compressor as taught by McElroy.  
McElroy further teaches that the vessel comprises a first wall defining an input opening through which the working fluid flows (anode inlet (14) in top wall) and a second wall that defines an output opening (anode outlet (17) in bottom wall) through which the working fluid flows from the outlet of the electrochemical compressor (Figures 1A and 4).  
Thus in combination the inlet conduit that extends from an exterior of the sealed rigid vessel through the input opening of the sealed rigid vessel for passing said working fluid from outside of the sealed rigid vessel, through said input opening and into the sealed rigid vessel and an outlet conduit that extends from an exterior of the sealed rigid vessel through the output opening of the outlet of the electrochemical compressor for passing said working fluid at said second pressure from the electrochemical compressor outlet out of the vessel.  
However, the combination further fails to teach that the apparatus comprises a storage device.  However, Edlund also discusses hydrogen systems and teaches that the system should be configured so that the hydrogen can be sent directly to usage (in fuel cell (22)) or to a metal hydride storage device (58) so that the system is capable of operating under varied hydrogen demand conditions (Abstract; Paragraphs 0016 and 0033).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of the combination with the addition of a storage device comprising a housing and a metal hydride sorbtion material adapted to receive the hydrogen flow a combined main hydrogen flow and leakage flow as in McElroy), in order to allow the apparatus to operate under varied hydrogen demand conditions.  Thus in combination a storage device comprising a housing with an inlet that indirectly receives working fluid from the sealed rigid vessel, an outlet, and a sorbtion medium within the storage device configured to store the leaked working fluid as stored working fluid, wherein the storage device outlet is connected back to the main loop, thus through a portion considered to be a leakage flow conduit, as the hydrogen stream of the combination comprises both the main passed hydrogen and the leaked hydrogen, comprising a first end coupled to the storage device and a second end fluidly coupled to the inlet conduit.  
As to claim 2, the combination of Bahar, McElroy and Edlund teaches the apparatus of claim 1.  Bahar further teaches that the electrolyte comprises a solid electrolyte (Page 2, Lines 17 to 22).
As to claim 4, the combination of Bahar, McElroy and Edlund teaches the apparatus of claim 1.  Bahar further teaches that the apparatus comprises a condenser that transfers hear from a first heat reservoir to the working fluid, an evaporator that transfers heat from the working fluid to a second heat reservoir and an expansion valve between the condenser and the evaporator that reduces pressure of the working fluid, wherein the electrochemical compressor is between the condenser and the evaporator (Page 3, Lines 1-8)
As to claim 5, the combination of Bahar, McElroy and Edlund teaches the apparatus of claim 1.  Bahar further teaches that the electrochemical compressor comprises a stack of electrochemical cells, each comprising inlet opening fluidly connected to the vessel to receive working fluid within the vessel, an anode, a cathode, an electrolyte disposed between the cathode and the anode to pass the working fluid and outlet lines fluidly coupled to an output opening (Page 2, Line 17 to Page 3, Line 30) and thus an output opening that is connected to a sealed output port of the vessel of the combination.  
As to claim 7, the combination of Bahar, McElroy and Edlund teaches the apparatus of claim 1.  Bahar further teaches that the compressor can comprise electrochemically active hydrogen as the sole fluid (Page 6, Lines 16-18) and thus in combination a teaching wherein the storage device only collects this electrochemically active component.  
As to claim 15, the combination of Bahar, McElroy and Edlund teaches the apparatus of claim 1.  Bahar further teaches that the electrochemical compressor can be provided in a variety of configurations, including in a plurality of stacks, each with a plurality of cells comprising a first electrode, second electrode and proton exchange membrane there between, and a configuration wherein the stacks are connected in parallel, and side by side, thus capable of operating at the same electrical potential and with oppositely directly pressure differentials (Figures 3A, 3B and 3C of 2010/0132386 incorporated by reference).
As to claim 16, the combination of Bahar, McElroy and Edlund teaches the apparatus of claim 15.  Bahar further teaches that the electrochemically active component of the working fluid comprises hydrogen and that the working fluid can further comprise a refrigerant (Page 5, Lines 12-14).
As to claim 17, the combination of Bahar, McElroy and Edlund teaches the apparatus of claim 16.  The storage device of the combination is capable of releasing the hydrogen stored in the sorbtion medium into the inlet of the electrochemical compressor to balance a ration of the hydrogen and the refrigerant.  

Claims 10, 12, 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Bahar, McElroy and Edlund as applied to claim 1 above, and further in view of US Patent Application Publication No. 2004/0261398 to Childs et al. (Childs).
As to claim 10, the combination of Bahar, McElroy and Edlund teaches the apparatus of claim 1.  As discussed above, the storage device receives the leaked hydrogen from the sealed vessel through a conduit (43) that passes through an opening defined by the sealed vessel (Paragraphs 0078-0080; Figure 1A).  However, the combination fails to specifically teach that opening is specifically sealed.  However, Childs also teaches hydrogen electrolytic cells and teaches that the manifolds should be hermetically sealed (Paragraph 0032).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to form the conduit opening of the combination with hermetic seals in order to ensure proper sealing in the hydrogen environment as taught by Childs.  
As to claims 12, 13 and 14, the combination of Bahar, McElroy and Edlund teaches the apparatus of claim 1.  However, the combination fails to teach that the inlet and outlet openings or the sealed vessel are specifically hermetically sealed.  However, Childs also teaches hydrogen electrolytic cells and teaches that the manifolds and cell should be hermetically sealed (Paragraphs 0030 and 0032).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to form the output opening, input opening, and sealed vessel of the combination with hermetic seals in order to ensure proper sealing in the hydrogen environment as taught by Childs.  

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:   While not presently claimed, the specification appears to include allowable subject matter.  If effectively incorporated, it appears that the claims would be allowable if the limitations towards the storage device .  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/CIEL P Contreras/Primary Examiner, Art Unit 1794